               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GLENFORD KENNARD HYATT,                :
                                       :
                    Plaintiff,         :
                                       :    CIVIL CASE NO.
      v.                               :    1:21-cv-00221-CC-RGV
                                       :
M&T BANK, et al.,                      :
                                       :
                    Defendants.        :


                    MAGISTRATE JUDGE’S FINAL
               REPORT, RECOMMENDATION, AND ORDER

      Plaintiff Glenford Kennard Hyatt (“Hyatt”), proceeding pro se, filed this

action against defendants M&T Bank (“M&T”) and Lakeview Loan Servicing, LLC

(“Lakeview”), jointly referred to as “defendants,” on January 14, 2021. [Doc. 1].1

On February 9, 2021, defendants moved to dismiss Hyatt’s complaint for failure to

state a claim. [Doc. 7]. Within 21 days after defendants filed their motion, Hyatt

filed an amended complaint on February 22, 2021. [Doc. 9]. Defendants have since

filed a motion to dismiss Hyatt’s amended complaint, [Doc. 10], and Hyatt has

filed a motion for summary judgment, [Doc. 13]. Defendants then filed a notice of




1 The listed document and page numbers in citations to the record refer to the
document and page numbers shown on the Adobe file reader linked to the Court’s
electronic filing database, CM/ECF.
Hyatt’s non-response to their motion to dismiss his amended complaint, [Doc. 14],

as well as a response in opposition to Hyatt’s motion for summary judgment, [Doc.

15], and Hyatt subsequently filed a reply in support of his motion for summary

judgment, [Doc. 17], a response in opposition to defendants’ motion to dismiss his

amended complaint, [Doc. 18], and a notice of filing a memorandum in support of

his motion for summary judgment, [Doc. 19].2 Additionally, defendants have filed

a motion to stay, [Doc. 12], to which Hyatt has not responded, and therefore, the

motion is deemed to be unopposed, see LR 7.1(B), NDGa. For the reasons that

follow, defendants’ motion to dismiss Hyatt’s original complaint, [Doc. 7], is

DENIED AS MOOT, and defendants’ motion to stay, [Doc. 12], is GRANTED,3

and it is RECOMMENDED that Hyatt’s motion for summary judgment, [Doc. 13],

be DENIED, and that defendants’ motion to dismiss Hyatt’s amended complaint,

[Doc. 10], be GRANTED.



2Defendants have also filed a “Notice of Plaintiff’s Untimely Filings” regarding
his reply in support of his motion for summary judgment and his response in
opposition to defendants’ motion to dismiss. [Doc. 20 (emphasis and all caps
omitted)].

3 Defendants seek a stay of the parties’ pretrial deadlines pending resolution of
their motion to dismiss Hyatt’s amended complaint. [Doc. 12 at 3]. Upon
consideration of the motion, and in the interest of judicial economy, the Court
hereby GRANTS the motion to stay, [Doc. 12], and STAYS the parties’ obligations
for conducting a Rule 12(f) conference, serving initial disclosures, and filing a joint
preliminary report and discovery plan until a ruling by the District Judge on this
Report and Recommendation.

                                          2
              I.    FACTUAL AND PROCEDURAL BACKGROUND

      This action arises from an alleged commercial transaction between Hyatt

and defendants. [Doc. 9 at 1-2].4 In his amended complaint, Hyatt claims that he

sent over six requests for validation of a debt he allegedly owes to M&T, but that

M&T’s “frivolous responses to said request[s]” were insufficient. [Id. at 2-3 ¶ 2].

He contends that he “never received full disclosure for the fitness, performance,

and attributes pertaining to the original consumer transaction[.]” [Id. at 3 ¶ 3].

Accordingly, Hyatt asserts that he “is now noticing by claim that, unless rebutted,

the consumer transaction [] between [ himself] and M&T [] be null and void[] due

to non-reasonable responses after 10 attempts to set off or settle any obligation of

debt[.]” [Id.].

       Based on these allegations, Hyatt asserts claims of negligence and violations

of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and

the Truth in Lending Act, 15 U.S.C. § 1602 et seq. (“TILA”). See [id. at 4 (citations

omitted)]. Specifically, Hyatt’s amended complaint alleges violations of 15 U.S.C.

§§ 1601, 1602(j), 1692c, and 1692j; contends that M&T failed to act reasonably or

adequately respond to his requests for debt validation, including by failing to

“rectify the situation or offer any remedy” or to “supply any relevant data



4The factual background is taken from the pleadings and exhibits and does not
constitute findings of fact by the Court.

                                         3
requested”; and “demands all payments pursuant to . . . [§] 1692[h] . . . be re-

direct[ed] back to [ him]” until the debt is verified. [Id. at 4-5].5 Hyatt also

references a provision of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”), in the memorandum attached to his amended complaint. See [id. at 11

(citing 15 U.S.C. § 1681g(a)(1))]. Defendants move to dismiss Hyatt’s amended

complaint, [Doc. 10], and Hyatt has filed a motion for summary judgment, [Doc.

13]. The pending motions are now ripe for ruling.

                               II.   DISCUSSION

A.    Defendants’ Motion to Dismiss Hyatt’s Original Complaint, [Doc. 7]

      Under Rule 15(a)(1) of the Federal Rules of Civil Procedure, a party may

amend its pleading once as a matter of course within 21 days after service of a

motion under Rule 12(b). Fed. R. Civ. P. 15(a)(1)(B); see also Mid-Continent Cas.

Co. v. EREV, LLC, CIVIL ACTION FILE NO. 1:19-CV-4888-MHC, 2020 WL

6882645, at *1 (N.D. Ga. Jan. 14, 2020) (citation omitted). “An amended pleading

supersedes the former pleading” such that “‘the original pleading is abandoned

by the amendment, and is no longer a part of the pleader’s averments against his

adversary.’” Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210, 1215




5Hyatt also included a memorandum of law with his amended complaint, which
“serve[s] as a response to [ d]efendants[’] motion to dismiss” his original
complaint. [Doc. 9 at 7-16].

                                       4
(11th Cir. 2006) (footnote and citation omitted); see also Fritz v. Standard Sec. Life

Ins. Co., 676 F.2d 1356, 1358 (11th Cir. 1982) (citations omitted) (“Under the Federal

Rules, an amended complaint supersedes the original complaint.”); Stone Tech.

(HK) Co. v. GlobalGeeks, Inc., Case No. 20-cv-23251-BLOOM/Louis, 2021 WL

86776, at *4 (S.D. Fla. Jan. 11, 2021) (alteration in original) (citation and internal

marks omitted) (“[A]n amended complaint supersedes the initial complaint and

becomes the operative pleading in the case.”).

      Hyatt’s amended complaint, [Doc. 9], supersedes his original complaint,

[Doc. 1], because it was filed within the requisite 21-day period for amendment as

a matter of course, and the original complaint is no longer the operative pleading

before the Court, see Roe v. Moore, CV 5:21-002, 2021 WL 1388385, at *1 (S.D. Ga.

Apr. 12, 2021) (“Plaintiff’s [a]mended [c]omplaint supersedes her original

[c]omplaint.”); Locascio v. BBDO Atlanta, Inc., 56 F. Supp. 3d 1356, 1359 n.2 (N.D.

Ga. 2014), adopted at 1358 (citations omitted) (finding plaintiff’s amended

complaint superseded the original complaint as it was filed within 21 days of

defendant’s motion to dismiss). Thus, defendants’ motion to dismiss the original

complaint, [Doc. 7], has been rendered moot because this motion pertains to the

original complaint, which is no longer the operative pleading in this case, see Patel

v. Capitol One Fin. Corp., CIVIL ACTION FILE NO. 1:18-CV-3430-LMM-JFK, 2018

WL 11257872, at *1 (N.D. Ga. Sept. 26, 2018) (citations omitted) (explaining that

                                          5
defendants’ motions to dismiss the original complaint were rendered moot as

plaintiff’s amended complaint had become the operative pleading in the case);

Paulo v. OneWest Bank, FSB, No. 1:13–cv–3695–WSD, 2014 WL 3557703, at *7

(N.D. Ga. July 18, 2014), adopted at *6 (citation omitted) (denying defendant’s

motion to dismiss the original complaint as moot because plaintiff’s amended

complaint “replace[d] the original complaint and [was] the ‘operative pleading’ in

the case”); Hall v. Deutsche Bank Nat’l Tr. Co., CIVIL ACTION FILE NO. 1:11-CV-

02524-AT-AJB, 2012 WL 13009212, at *2 (N.D. Ga. Feb. 17, 2012) (citations omitted)

(“[T]he amended complaint renders moot the motion to dismiss because that

motion seeks to dismiss a pleading that has been superseded.”); Bradley v. DeKalb

Cty., Civil Action File No. 1:10–CV–0218–TWT–GGB, 2010 WL 4639240, at *2 (N.D.

Ga. May 17, 2010), adopted by 2010 WL 4638887, at *1 (N.D. Ga. Nov. 4, 2010)

(“Defendants’ first motion to dismiss has been rendered moot by the filing of

[p]laintiff’s [a]mended [c]omplaint.”).       Accordingly, defendants’ motion to

dismiss Hyatt’s original complaint, [Doc. 7], is DENIED as MOOT.

B.    Defendants’ Motion to Dismiss Hyatt’s Amended Complaint, [Doc. 10]

      1.    Legal Standard

      Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of an action

when the complaint fails to state a claim upon which relief can be granted. Fed.

R. Civ. P. 12(b)(6). In considering a motion to dismiss, the Court must accept


                                          6
Hyatt’s allegations as true and construe the amended complaint in his favor.

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Pielage v. McConnell, 516 F.3d

1282, 1284 (11th Cir. 2008) (citation omitted); Duke v. Cleland, 5 F.3d 1399, 1402

(11th Cir. 1993); Mulvaney v. Meeks, CIVIL ACTION NO. 2:13cv677-MHT, 2020

WL 7774908, at *1 (M.D. Ala. Dec. 30, 2020) (citations omitted).6           “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, [Hyatt’s] obligation to provide the grounds of his entitle[ment]

to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (last alteration in original) (citations and internal marks omitted);

see also Lenbro Holding Inc. v. Falic, 503 F. App’x 906, 909 (11th Cir. 2013) (per

curiam) (unpublished) (alterations in original) (citation omitted) (“Allegations




6 “However, the court need not ‘accept as true a legal conclusion couched as a
factual allegation.’” Smith v. Delta Air Lines, Inc., 422 F. Supp. 2d 1310, 1324 (N.D.
Ga. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally,
“when the exhibits contradict the general and conclusory allegations of the
pleading, ‘the exhibits govern[.]’” Duncan v. CitiMortgage, Inc., Civil Action File
No. 1:13-CV-1493-TWT, 2014 WL 172228, at *7 (N.D. Ga. Jan. 15, 2014), adopted at
*1, aff’d, 617 F. App’x 958 (11th Cir. 2015) (per curiam) (unpublished) (quoting
Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007)).

                                          7
entitled to no assumption of truth include ‘[l]egal conclusions without adequate

actual support’ or ‘[f]ormulaic recitations of the elements of a claim.’”).

      “Factual allegations must be enough to raise a right to relief above the

speculative level,” Twombly, 550 U.S. at 555 (footnote and citation omitted), and

Hyatt’s amended complaint must contain “enough facts to state a claim to relief

that is plausible on its face,” id. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant[s] [are] liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The Supreme

Court in Iqbal held:

      Two working principles underlie our decision in Twombly. First, the
      tenet that a court must accept as true all of the allegations contained
      in a complaint is inapplicable to legal conclusions. Threadbare
      recitals of the elements of a cause of action, supported by mere
      conclusory statements, do not suffice. Rule 8 marks a notable and
      generous departure from the hypertechnical, code-pleading regime of
      a prior era, but it does not unlock the doors of discovery for a plaintiff
      armed with nothing more than conclusions. Second, only a complaint
      that states a plausible claim for relief survives a motion to dismiss. . .
      . [W]here the well-pleaded facts do not permit the court to infer more
      than the mere possibility of misconduct, the complaint has
      alleged―but it has not “show[n]”―“that the pleader is entitled to
      relief.”

Id. at 678-79 (last alteration in original) (citations omitted); see also Evans v. Ga.

Dep’t of Behav. Health & Developmental Disabilities, CV 415-103, 2018 WL

4610630, at *3 (S.D. Ga. Sept. 25, 2018) (alterations in original) (citation and internal

                                           8
marks omitted) (“Although there is no probability requirement at the pleading

stage, something beyond . . . mere possibility . . . must be alleged.”). Accordingly,

the Court “must dismiss the [amended] complaint if it lacks sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Benfield v. Welsh, Civil Action Number 5:20-CV-1500-AKK, 2020 WL 6363977, at

*1 (N.D. Ala. Oct. 29, 2020) (citation and internal marks omitted).

      “While Rule 12(b)(6) does not permit dismissal of a well-pleaded complaint

simply because ‘it strikes a savvy judge that actual proof of those facts is

improbable,’” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting

Twombly, 550 U.S. at 556), “[t]o state a plausible claim for relief, [Hyatt] must go

beyond merely pleading the ‘sheer possibility’ of unlawful activity by []

defendant[s] and so must offer ‘factual content that allows the court to draw the

reasonable inference that the defendant[s] [are] liable for the misconduct alleged,’”

Stabb v. GMAC Mortg., LLC, 579 F. App’x 706, 708 (11th Cir. 2014) (per curiam)

(unpublished) (citation omitted). “Regardless of the alleged facts, however, a

court may dismiss a complaint on a dispositive issue of law.” Moore v. McCalla

Raymer, LLC, 916 F. Supp. 2d 1332, 1342 (N.D. Ga. 2013), adopted at 1336 (citations

and internal marks omitted); see also Glover v. Liggett Grp., Inc., 459 F.3d 1304,

1308 (11th Cir. 2006) (per curiam) (citation omitted); Marshall Cty. Bd. of Educ. v.

Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993) (citations omitted).

                                          9
“Thus, a motion to dismiss for failure to state a claim must be granted if[,] as a

matter of law, it is clear that no relief could be granted under any set of facts that

could be proved consistent with the allegations.” In re Soler Somohano, 819 F.

App’x 873, 875 (11th Cir. 2020) (per curiam) (unpublished) (alteration in original)

(citation and internal marks omitted).

      Moreover, because Hyatt is proceeding pro se, his “pleadings are held to a

less stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (citation

and internal marks omitted). However, “[w]hile pro se pleadings are held to less

stringent standards than those drafted by attorneys, they still must suggest some

factual basis for a claim,” KPOKYC v. President, No. 20-13921, 2021 WL 1625397,

at *2 (11th Cir. Apr. 27, 2021) (per curiam) (unpublished) (citation omitted); see

also Haines v. Kerner, 404 U.S. 519, 520 (1972); Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (citation omitted), and pro se parties

are required to comply with minimum pleading standards set forth in the Federal

Rules of Civil Procedure and this district’s Local Rules, Grew v. Hopper, No. 2:07-

cv-550-FtM-34SPC, 2008 WL 114915, at *2 (M.D. Fla. Jan. 9, 2008) (citations

omitted); see also Beckwith v. Bellsouth Telecomms., Inc., 146 F. App’x 368, 371

(11th Cir. 2005) (per curiam) (unpublished) (citation omitted) (stating “[a]lthough

we construe them liberally, pro se complaints also must comply with the

                                         10
procedural rules that govern pleadings”); Lindsay v. Bank of Am. Home Loans,

CIVIL ACTION NO. 1:15-CV-2074-ELR-LTW, 2016 WL 4546654, at *4 (N.D. Ga.

Feb. 1, 2016) (citation omitted).

      2.     Analysis

      On March 8, 2021, defendants moved to dismiss Hyatt’s amended

complaint, arguing that it constitutes an impermissible shotgun pleading and that

it fails to state a claim upon which relief can be granted. [Doc. 10-1 at 5-13]. The

Local Rules require that a party opposing a motion to dismiss “serve the party’s

response, responsive memorandum, affidavits, and any other responsive material

not later than fourteen [] days after service of the motion[.]” LR 7.1(B), NDGa.; see

also Fed. R. Civ. P. 6(d) (adding three days to the time period in which a party

must act where service is made by mail). On March 17, 2021, Hyatt filed his motion

for summary judgment, [Doc. 13], and on March 26, 2021, defendants filed a notice

of Hyatt’s non-response to their motion to dismiss, [Doc. 14], requesting that the

Court grant their motion as unopposed, [id. at 2],7 and on April 22, 2021, Hyatt

filed a response to defendants’ motion to dismiss, [Doc. 18], in which he asserted

that his intent in filing his motion for summary judgment was to respond to

defendants’ motion, as pages 2 and 3 of that document “cite[] 5 claims that directly



7“Failure to file a response shall indicate that there is no opposition to the motion.”
LR 7.1(B), NDGa.

                                          11
oppose the [d]efendants’ motion to dismiss,” [id. at 1 (citation omitted)].

However, contrary to this assertion, Hyatt’s motion for summary judgment is not

directly responsive to the motion to dismiss, nor does it even address the

arguments contained therein. See [Doc. 13]. This “Court, in its discretion, may

decline to consider any motion or brief that fails to conform to the requirements of

the[ Local Rules].” LR 7.1(F), NDGa. However, in light of Hyatt’s pro se status, the

Court will consider his filings in resolving the pending motion to dismiss, as they

do not alter the Court’s analysis or conclusion. See Jenkins v. Bank of Am., NA,

CIVIL ACTION FILE NO. 1:16-cv-3574-TCB-JKL, 2017 WL 11144696, at *3 n.1

(N.D. Ga. Feb. 6, 2017), adopted by 2017 WL 11144685, at *4 (N.D. Ga. June 27,

2017) (rejecting defendant’s request that its motion be deemed unopposed and

considering the plaintiff’s response in full due to her pro se status and there being

no prejudice to defendant); see also Muhammad v. Ocwen Loan Servicing, LLC,

CIVIL ACTION NO. 1:17-CV-0964-LMM-JSA, 2018 WL 1896416, at *6 (N.D. Ga.

Jan. 23, 2018).

             a.    Shotgun Complaint

      Defendants argue that Hyatt’s amended complaint is due to be dismissed as

an impermissible shotgun pleading because it “contains a single conclusory

paragraph purporting to assert claims for negligence and violation[s] of [several

statutory provisions] . . . . [and] then sets forth a vague (and largely

                                         12
incomprehensible) narrative about M&T’s alleged failure to properly respond to

his debt validation correspondence,” but at no point does it “connect M&T’s

alleged failure to any of the claims or statutory provisions referenced -- much less

explain how M&T’s conduct satisfies the elements of those claims.” [Doc. 10-1 at

5-6]. Additionally, defendants point out that Hyatt does not “even mention

Lakeview’s involvement or alleged connection to the claims asserted.” [Id. at 6-7].

Thus, defendants argue that Hyatt’s amended complaint fails to provide them

with “adequate notice of the claims asserted against them or the basis for those

claims.” [Id. at 7]. Hyatt did not address this argument in his response to the

motion to dismiss his amended complaint, see [Doc. 18], or in his own summary

judgment motion, see [Doc. 13], and therefore, it could be deemed to be

unopposed, see Tops Sales & Servs., Inc. v. City of Forest Park, Civil Action No.

1:09–cv–0442–RWS, 2010 WL 5068193, at *5 (N.D. Ga. Dec. 7, 2010), aff’d, 487 F.

App’x 489 (11th Cir. 2012) (per curiam) (unpublished) (citing LR 7.1(B), NDGa.)

(“Plaintiffs have failed to respond to a number of [d]efendants’ grounds for

dismissal. The Court will treat these claims as unopposed.”); Kramer v. Gwinnett

Cty., 306 F. Supp. 2d 1219, 1221 (N.D. Ga. 2004), aff’d, 116 F. App’x 253 (11th Cir.

2004) (unpublished) (citation omitted) (“[A] party’s failure to respond to any

portion or claim in a motion indicates such portion, claim or defense is

unopposed.”).    However, the Court will address this argument since in the

                                        13
memorandum of law filed with his amended complaint, Hyatt disputes the

contention in defendants’ motion to dismiss his original complaint that it was a

shotgun pleading. See [Doc. 9 at 7-10].

      The Court agrees with defendants that Hyatt’s amended complaint “is a []

‘shotgun’ pleading of the kind [the Eleventh Circuit has] condemned

repeatedly[.]” Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (per

curiam); see also Bailey v. Janssen Pharmaceutica, Inc., 288 F. App’x 597, 602-03

(11th Cir. 2008) (per curiam) (unpublished); Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 979 (11th Cir. 2008), abrogated on other grounds by Iqbal,

556 U.S. at 662 and Twombly, 550 U.S. at 544, as recognized in LaCroix v. W. Dist.

of Ky., 627 F. App’x 816, 818 (11th Cir. 2015) (per curiam) (unpublished) (footnote

omitted) (“The complaint is a model ‘shotgun’ pleading of the sort this court has

been roundly, repeatedly, and consistently condemning for years[.]”). In Weiland

v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015), the Eleventh

Circuit identified “four rough types or categories of shotgun pleadings” as

follows:

      The most common type—by a long shot—is a complaint containing
      multiple counts where each count adopts the allegations of all
      preceding counts, causing each successive count to carry all that came
      before and the last count to be a combination of the entire complaint.
      The next most common type, at least as far as our published opinions
      on the subject reflect, is a complaint that does not commit the mortal
      sin of re-alleging all preceding counts but is guilty of the venial sin of

                                          14
      being replete with conclusory, vague, and immaterial facts not
      obviously connected to any particular cause of action. The third type
      of shotgun pleading is one that commits the sin of not separating into
      a different count each cause of action or claim for relief. Fourth, and
      finally, there is the relatively rare sin of asserting multiple claims
      against multiple defendants without specifying which of the
      defendants are responsible for which acts or omissions, or which of
      the defendants the claim is brought against.              The unifying
      characteristic of all types of shotgun pleadings is that they fail to one
      degree or another, and in one way or another, to give the defendants
      adequate notice of the claims against them and the grounds upon
      which each claim rests.

Id. at 1322-23 (footnotes omitted); see also Yeyille v. Miami Dade Cty. Pub. Sch.,

643 F. App’x 882, 884 (11th Cir. 2016) (per curiam) (unpublished) (citation

omitted).

      Hyatt’s amended complaint, which falls under the second and third

categories of shotgun pleadings described by the Eleventh Circuit, “is in no sense

the ‘short and plain statement of the claim’ required by Rule 8 of the Federal Rules

of Civil Procedure.” Magluta, 256 F.3d at 1284 (citation omitted). Indeed, “[e]ven

under Fed.R.Civ.P. 8(a)’s notice pleading provision and the liberal interpretation

given to pro se pleadings, a complaint must include allegations respecting all

material elements of all claims asserted; bare legal conclusions attached to a

narrative of facts will not suffice.” Martinez v. City of Orlando, No. 6:09–cv–802–

Orl–22GJK, 2009 WL 3048486, at *5 (M.D. Fla. Sept. 21, 2009), adopted at *2 (citation

and internal marks omitted); see also Giscombe v. ABN Amro Mortg. Grp., Inc.,



                                         15
680 F. Supp. 2d 1378, 1381 (N.D. Ga. 2010). Hyatt’s amended complaint is replete

with “rambling legal conclusions,” Graham v. Mortg. Elec. Registration Sys., Inc.,

Civil Action No. 2:11–CV–00253–RWS, 2012 WL 527665, at *1 (N.D. Ga. Feb. 17,

2012) (citation and internal marks omitted), and “vague and conclusory [factual]

allegations,” making it “difficult for the Court to understand the claims [Hyatt] is

asserting and the factual bases that underlie them,” Wilson v. JP Morgan Chase

Bank, N.A., Civil Action No. 2:11–CV–00135–RWS, 2012 WL 603595, at *3 (N.D.

Ga. Feb. 24, 2012). “In the absence of any factual support, these bald legal

conclusions are insufficient to state a plausible claim for relief as a matter of law.”

Baldwin v. Barrett Daffin Frappier Turner & Engel, LLP, CIVIL ACTION FILE NO.

1:19-cv-02022-AT-RGV, 2019 WL 11343472, at *6 (N.D. Ga. Aug. 16, 2019), adopted

by 2019 WL 11364959, at *1 (N.D. Ga. Sept. 4, 2019) (citation omitted).

“Furthermore, [Hyatt] does not specify which facts, if any, support which claims

for relief.” Wilson, 2012 WL 603595, at *3. Indeed, his amended complaint sets

forth very few facts at all, making it difficult to discern the bases of his claims. See

generally [Doc. 9]. Additionally, he fails to include any factual allegations against

Lakeview whatsoever, aside from the sole assertion that it was involved in a

“transaction in commerce” with M&T and Hyatt, see [id. at 1-2]; see also Gaskins

v. Bank of Am., N.A., CIVIL ACTION FILE NO. 1:13-cv-00379-JEC-RGV, 2013 WL

12382889, at *2 (N.D. Ga. Feb. 8, 2013) (citations omitted), and he “fails to separate

                                          16
each cause of action or claim for relief into different counts,” Vereen v. French,

Case No. 3:18-cv-941-BJD-JBT, 2018 WL 11208470, at *1 (M.D. Fla. Aug. 9, 2018)

(citation omitted); see also [Doc. 9 at 4].

      Defendants “faced with a shotgun complaint [are] not expected to frame a

responsive pleading.” McWhorter v. Miller, Einhouse, Rymer & Boyd, Inc., No.

6:08–cv–1978–Orl–31KRS, 2009 WL 92846, at *2 (M.D. Fla. Jan. 14, 2009); see also

Beckwith, 146 F. App’x at 372 (alteration in original) (citation omitted) (“We do

not require the district court, or the defendants, to ‘sift through the facts presented

and decide for [itself] which were material to the particular cause of action

asserted.’”); Baez v. Citifinancial Equity Servs., Inc., Case No: 6:13-cv-1272-Orl-

36GJK, 2014 WL 12866970, at *3 (M.D. Fla. Mar. 5, 2014) (citation and internal

marks omitted) (“Neither the Court nor defendants are required to sift through

the facts presented and decide for itself which were material to the particular cause

of action asserted.”). Accordingly, because “[t]his is a classic and impermissible

‘shot gun’ complaint, failing to comply with Rule[] 8 [of the] Federal Rules of Civil

Procedure, as well as with the legal standards to be met in order to survive a

motion to dismiss,” it is subject to dismissal. Roundtree v. Countrywide Home

Loans, Inc., No. 3:09-cv-189-J-32TEM, 2009 WL 5215334, at *4 (M.D. Fla. Dec. 29,

2009); see also Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,

367 & n.5 (11th Cir. 1996); Graham, 2012 WL 527665, at *1. “In light of [Hyatt’s]

                                              17
pro se status, however, the Court will consider the merits of the [amended

c]omplaint[.]” Graham, 2012 WL 527665, at *2; see also Cooper v. Countrywide

Home Loans Bank of Am., CIVIL ACTION NO. 1:15-CV-3322-RWS-LTW, 2016 WL

5340540, at *3 (N.D. Ga. July 15, 2016), adopted by 2016 WL 4943023, at *1 (N.D.

Ga. Aug. 25, 2016), aff’d, 724 F. App’x 741 (11th Cir. 2018) (per curiam)

(unpublished) (addressing the merits of plaintiff’s claims and finding that even if

plaintiff’s complaint was not a shotgun pleading, it was still due to be dismissed

for failure to state a claim); Clevenger v. Ocwen Loan Servicing, LLC, CIVIL

ACTION FILE NO. 1:15-CV-2531-MHC, 2015 WL 12591798, at *4 (N.D. Ga. Nov.

17, 2015) (“Although [p]laintiffs’ [c]omplaint is subject to dismissal as a shotgun

pleading, because [d]efendants also argue that [p]laintiffs’ [c]omplaint fails to state

any plausible claims on the merits, and in light of [p]laintiffs’ pro se status, the

Court will address the merits of each of the claims raised in [p]laintiffs’

[c]omplaint.”).

             b.     Merits of Hyatt’s Claims

      Hyatt’s amended complaint alleges claims of negligence and violations of

15 U.S.C. §§ 1601, 1602(j), 1692c, and 1692j, asserting that M&T “did not act

reasonably or respond adequate[ly,] nor rectify the situation or offer any remedy[,]

nor supply any relevant data requested under penalty of perjury[.]” [Doc. 9 at 4].

Additionally, in the memorandum attached to Hyatt’s amended complaint, he

                                          18
references §§ 1681g and 1692h. [Id. at 11 (“[Hyatt] directly requested all files

pursuant [to] 15 USC § 1681g[](a)(1)[.]”), 15 (“[Hyatt has] been disputing

obligation of debt pursuant [to] FDCPA provisions and specifically[, a] dispute

has been proscribed pursuant [to] 15 USC [§] 1692h.”)].8 Defendants argue that

Hyatt’s negligence claim fails because “Georgia does not recognize a cause of

action for negligent mortgage servicing,” and he “failed to plead any fact that

plausibly establishes the elements of a negligence claim”; he cannot state a claim

under §§ 1601 and 1602(j) of the TILA, as these sections provide “no basis for civil

liability”; he cannot state a claim under the FDCPA because he has not included

“facts plausibly showing that the defendant[s are ] ‘debt collector[s]’ under the

FDCPA” and “none of the FDCPA provisions cited by [him] in his [a]mended

[c]omplaint relate to (or create a private right of action for) his allegation that M&T

failed to properly respond to his debt validation requests”; and he cannot state an

FCRA claim under § 1681g, as this section only obligates consumer reporting

agencies to provide consumer file documents upon request, and the statutory

definition of a consumer reporting agency excludes banks and mortgage servicers

like defendants. [Doc. 10-1 at 8-13 (footnote and citations omitted)]. Neither




8 Hyatt also referenced § 1692h in his claim for relief in his amended complaint,
demanding that all payments made pursuant to this provision be re-directed back
to him until M&T verifies his debt. [Doc. 9 at 5].

                                          19
Hyatt’s response to defendants’ motion to dismiss nor his motion for summary

judgment address these arguments, see [Docs. 13 & 18], and therefore, his claims

are deemed to have been abandoned, see Demmons v. Fulton Cty., Civil Action

File No. 1:09-CV-2312-TWT-WEJ, 2010 WL 3418325, at *11 (N.D. Ga. Aug. 2, 2010),

adopted by 2010 WL 3418328, at *1 (N.D. Ga. Aug. 25, 2010) (citations omitted)

(“Failure to respond an opposing party’s argument constitutes abandonment of

that claim and warrants its dismissal.”); see also Hooper v. City of Montgomery,

482 F. Supp. 2d 1330, 1334 (M.D. Ala. 2007) (citation omitted) (dismissing claims

as abandoned where plaintiff failed to respond to defendants’ motion to dismiss

those claims); Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga.

2001), adopted at 1304 (citation omitted) (citing Resol. Tr. Corp. v. Dunmar Corp.,

43 F.3d 587, 599 (11th Cir. 1995)) (“When a party fails to respond to an argument

or otherwise address a claim, the Court deems such argument or claim

abandoned.”).

      Hyatt’s federal claims based on alleged statutory violations also are due to

be dismissed because they are devoid of factual allegations that would allow “the

court to draw the reasonable inference that [] defendant[s] [are] liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted); see also [Doc. 9].

Without any factual support, Hyatt’s bald legal conclusions that defendants

violated certain statutory provisions are insufficient to state a plausible claim for

                                         20
relief as a matter of law. See Jenkins v. BAC Home Loan Servicing, LP, 822 F. Supp.

2d 1369, 1374 (M.D. Ga. 2011) (quoting Oxford Asset Mgmt., Ltd. v. Jaharis, 297

F.3d 1182, 1188 (11th Cir. 2002)) (“‘[C]onclusory allegations, unwarranted

deductions of fact, or legal conclusions masquerading as facts will not prevent

dismissal.’”). As previously noted, the amended complaint contains very few

factual allegations, but Hyatt’s central claim is that he sent M&T numerous

requests to validate his debt and that M&T failed to adequately respond; however,

he does not include more detail about the content of his requests or M&T’s

responses, or the manner in which those responses were deficient. See [Doc. 9].

Hyatt’s amended complaint cites exhibits to his original complaint, which were

filed separately, [Doc. 9 at 2 ¶ 2 (citations omitted)]; see also [Doc. 3], but these

exhibits consist exclusively of communications sent to M&T and do not include

M&T’s responses, which form the bases of his claims, see [Doc. 3].9 In any event,




9 The Court may consider Hyatt’s exhibits as they are central to his claims and he
has referred to them in his amended complaint. See Zinn v. GMAC Mortg., No.
1:05 CV 01747 MHS, 2006 WL 418437, at *3 (N.D. Ga. Feb. 21, 2006) (“[T]he Court
may consider documents which are central to the plaintiff’s claims and which
plaintiff refers to in the complaint as part of the pleadings for a Rule 12(b)(6)
motion to dismiss.”); see also Bruce v. U.S. Bank Nat’l Ass’n, 770 F. App’x 960, 964
(11th Cir. 2019) (per curiam) (unpublished) (citation and internal marks omitted)
(“[W]here the plaintiff refers to certain documents in the complaint and those
documents are central to the plaintiff’s claim, then the Court may consider the
documents part of the pleadings for purposes of Rule 12(b)(6) dismissal.”).


                                         21
none of the statutory provisions cited by Hyatt support a claim based upon a

failure to validate a debt. See 15 U.S.C. §§ 1601 (setting forth the Congressional

findings and declaration of purpose for TILA), 1602(j) (defining the terms “open

end credit plan” and “open end consumer credit plan”), 1681g(a)(1) (requiring

consumer reporting agencies, upon request, to disclose to the consumer all

information in the consumer’s file),10 1692c (imposing limitations upon debt

collectors’ ability to communicate with consumers),11 1692h (imposing



10 Moreover, the “Eleventh Circuit has held that a bank[, like M&T,] is not acting
as a [consumer reporting agency] within the meaning of the FCRA where it merely
reports information to third parties based solely on its own experience with one of
its customers.” Ware v. Wells Fargo Bank, N.A., CIVIL ACTION FILE NO. 1:13-
cv-02151-CC-GGB, 2013 WL 12383291, at *3 (N.D. Ga. Sept. 9, 2013), adopted by
2013 WL 12383287, at *1 (N.D. Ga. Nov. 25, 2013) (citing Smith v. First Nat’l Bank
of Atlanta, 837 F.2d 1575, 1578 (11th Cir. 1988) (per curiam)); see also 15 U.S.C. §
1681a(f) (defining the term “consumer reporting agency”). In any event, Hyatt has
not even attempted to allege that M&T is a consumer reporting agency. See [Doc.
9].

11Specifically, § 1692c provides that a debt collector must not, among other things,
communicate with a consumer at any unusual time or place, or continue to contact
a consumer with respect to a debt if the consumer notifies the debt collector that
he refuses to pay a debt or that he wishes the debt collector to cease further
communications. 15 U.S.C. § 1692c(a)(1), (c). Although Hyatt’s amended
complaint focuses on certain deficiencies in communications he allegedly received
from M&T after his requests for debt validation, he does not allege any conduct
that would violate this section and, in fact, he explicitly states that his § 1692c is
based on M&T’s “negligence of non-response.” [Doc. 9 at 4]. Moreover, “in order
to state a claim under the FDCPA, [Hyatt] must allege sufficient facts to assert a
plausible claim that [d]efendant[s are ] debt collector[s] as that term is defined in
the statute[ and] that [d]efendant[s] engaged in a debt collection activity covered
by the statute,” Martinez v. Prommis Sols., LLC, CIVIL ACTION NO. 1:11-CV-

                                         22
requirements on debt collectors who receive payment from a consumer owing

multiple debts), 1692j (prohibiting the furnishing of deceptive forms).

Accordingly, Hyatt has failed to state any valid federal claim.12



1512-CC-CCH, 2012 WL 13129845, at *3 (N.D. Ga. Jan. 3, 2012), adopted by 2012
WL 13129878, at *1 (N.D. Ga. Jan. 31, 2012) (citations omitted); cf. Sobers v. Caliber
Home Loans, Inc., CIVIL ACTION FILE NO. 1:16-cv-335-WSD-JKL, 2016 WL
11260333, at *3 (N.D. Ga. July 27, 2016), adopted by 2017 WL 443651, at *6 (N.D.
Ga. Feb. 2, 2017) (citing Davidson v. Capital One Bank (USA), N.A., 797 F.3d 1309,
1313 (11th Cir. 2015)) (“A plaintiff must plead factual content that allows the court
to draw the reasonable inference that the defendant is a ‘debt collector’ under the
FDCPA.”); Anderson v. Deutsche Bank Nat’l Tr. Co., Civil Action No. 1:11-cv-
4091-TWT-ECS, 2012 WL 3756512, at *4 (N.D. Ga. Aug. 6, 2012), adopted by 2012
WL 3756435, at *1 (N.D. Ga. Aug. 27, 2012) (alterations, citations, and internal
marks omitted) (“Plaintiff’s complaint must plausibly allege that [d]efendants are
debt collectors within the meaning of the FDCPA.”); see also 15 U.S.C. 1692a(6),
which he failed to do, see generally [Doc. 9]. However, Hyatt has failed to allege
facts that plausibly support finding that defendants are debt collectors, and
therefore, has failed to state a claim under the FDCPA.

12 Hyatt’s remaining state law negligence claim does not present a federal question,

and although supplemental jurisdiction may be exercised over state law claims
related to federal claims in any action in which the Court has original jurisdiction,
see Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005); Glennon
v. Rosenblum, 325 F. Supp. 3d 1255, 1263 (N.D. Ala. 2018) (citing 28 U.S.C. §
1367(a)), “when the federal-law claims have dropped out of the lawsuit in its early
stages and only [a] state-law claim[] remain[s], the federal court should decline the
exercise of jurisdiction by dismissing the case without prejudice,” Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote and citation omitted).
Indeed, “[t]he federal courts of appeals[] . . . have uniformly held that once the
district court determines that subject matter jurisdiction over a plaintiff’s federal
claims does not exist, courts must dismiss a plaintiff’s state law claims,” Scarfo v.
Ginsberg, 175 F.3d 957, 962 (11th Cir. 1999) (citations omitted), and the Eleventh
Circuit has therefore “encouraged district courts to dismiss any remaining state
claims when, as here, the federal claims have been dismissed prior to trial,” Young
v. City of Gulf Shores, Civil Action No. 07-0810-WS-M, 2009 WL 920302, at *1 (S.D.

                                         23
      In the event supplemental jurisdiction is exercised over Hyatt’s negligence

claim, the Court agrees with defendants that he has not alleged sufficient

information to state a plausible claim for relief. To state a claim for negligence

under Georgia law, Hyatt must allege sufficient facts that plausibly establish the

following elements: “(1) [a] duty or obligation, recognized by law, requiring the

actor to conform to a certain standard of conduct . . . [;] (2) [a] failure on

[defendants’] part to conform to the standard required[;] (3) [a] reasonable close

causal connection between the conduct and the resulting injury[; and] (4) [a]ctual




Ala. Apr. 2, 2009) (internal marks omitted) (citing Raney v. Allstate Ins. Co., 370
F.3d 1086, 1089 (11th Cir. 2004) (per curiam)). Although defendants request that
Hyatt’s amended complaint be dismissed in its entirety with prejudice as he “has
now had two chances to state a claim against [d]efendants and has not come close
either time,” [Doc. 10-1 at 4], in light of the cited precedent and Hyatt’s pro se
status, the Court could decline to exercise supplemental jurisdiction over the
remaining state law negligence claim and dismiss it without prejudice, see
Coleman v. Walmart, No. 6:14-CV-672-Orl-22GJK, 2015 WL 1257064, at *6 (M.D.
Fla. Mar. 18, 2015), adopted at *1 (finding federal claims should be dismissed and
recommending that the court decline to exercise supplemental jurisdiction over
remaining state law claims and dismiss them without prejudice); MacDonald v.
SunTrust Mortg., Inc., CIVIL ACTION FILE NO. 1:09-CV-1805-JOF-AJB, 2010 WL
11647012, at *2, 15 (N.D. Ga. Aug. 10, 2010), adopted by 2010 WL 11647140, at *2
(N.D. Ga. Sept. 10, 2010) (recommending that if the district court adopts the
recommendation to dismiss the pro se plaintiff’s federal law claims, that the district
court also decline to exercise supplemental jurisdiction over the state law claims
and dismiss them without prejudice); see also Raney, 370 F.3d at 1088-89 (citation
omitted) (“The decision to exercise supplemental jurisdiction over pendant state
claims rests within the discretion of the district court.”). However, this Report,
Recommendation, and Order will also address the merits of the state law claim in
the event supplemental jurisdiction is exercised.

                                         24
loss or damage resulting to the interests of the other.” Brookview Holdings LLC

v. Suarez, 645 S.E.2d 559, 562 (Ga. Ct. App. 2007) (citation omitted); see also

Underhill v. Bank of Am., N.A., Civil Action File No. 1:13–CV–2614–TWT, 2014

WL 587868, at *15 (N.D. Ga. Feb. 14, 2014), adopted at *1 (citations omitted);

Fenello v. Bank of Am., N.A., 926 F. Supp. 2d 1342, 1353-54 (N.D. Ga. 2013), aff’d,

577 F. App’x 899 (11th Cir. 2014) (per curiam) (unpublished) (citation omitted).

Hyatt merely alleges that M&T did not “act reasonabl[y]” by failing to adequately

respond to his requests to validate his debt, but he has not asserted that defendants

owed him any legal duty, that they failed to conform to the standard required, or

that such failure caused him actual harm. See generally [Doc. 9]. Moreover, “[i]t

is clear that under Georgia law[,] no fiduciary relationship arises between a lender

and a borrower that would give rise to any fiduciary duty.” Anderson, 2012 WL

3756512, at *9 (citations omitted); see also Caban v. Rushmore Loan Mgmt. Servs.,

CIVIL ACTION FILE NO. 1:18-CV-00393-MHC-JFK, 2018 WL 5260063, at *5 (N.D.

Ga. July 23, 2018), adopted by 2018 WL 5262052, at *1 (N.D. Ga. Aug. 16, 2018)

(alterations in original) (citations and internal marks omitted) (“The Court of

Appeals of Georgia has held that a borrower and its secured lender [or mortgage

servicer] have no relationship beyond that imposed [the] contract between

them.”); Jean v. Am. Home Mortg. Servicing, Inc., No. 1:11-cv-1101-WSD, 2012 WL

1110090, at *4 (N.D. Ga. Mar. 30, 2012) (citations omitted). Accordingly, Hyatt’s

                                         25
negligence claim “fails for the simple reason that he has not sufficiently pled -

identified - any duty or obligation, either under law or contract, that [d]efendant[s]

failed to perform.” Caban, 2018 WL 5260063, at *5.13 Therefore, Hyatt has failed

to state any plausible claim for relief, and it is RECOMMENDED that defendants’

motion to dismiss the amended complaint, [Doc. 10], be GRANTED.

C.    Hyatt’s Motion for Summary Judgment, [Doc. 13]

      Hyatt moves for summary judgment and requests that M&T “produce

written acknowledgement, under penalty of perjury, that a verifiable debt actually

exists from the original []transaction” and “the original wet ink signature of the

promissory note for the alleged debt obligation[.]” [Doc. 13 at 1]. Defendants

argue that Hyatt’s motion is due to be denied for failure to comply with this

Court’s Local Rules and because it “fails to set forth any cognizable basis for entry

of judgment in favor of [Hyatt],” as his motion “fails to clearly identify any

particular causes of action on which he seeks relief” and instead “requests that



13 Additionally, as defendants point out, [Doc. 10-1 at 8 (citations omitted)],
“Georgia law does not recognize a claim for negligent mortgage servicing,” Bilal
v. Wells Fargo Bank, N.A., Civil Action File No. 1:12-CV-3708-TWT, 2014 WL
814228, at *3 (N.D. Ga. Jan. 15, 2014) (citation omitted); see also Anderson, 2012
WL 3756512, at *9 (noting that the court was “unable to find any authority
recognizing a tort action for negligent mortgage servicing under Georgia law”).
Although it is unclear from the sparse allegations of Hyatt’s complaint that he is
asserting his negligence claim based on the servicing of a mortgage loan, to the
extent that he is, such a claim fails as a matter of law. See Bilal, 2014 WL 814228,
at *3 (dismissing plaintiff’s claim for negligent mortgage servicing).

                                         26
M&T provide proof of a ‘direct debt obligation’ between M&T and [Hyatt] and

asks for M&T to ‘produce the original wet ink signature of the promissory note,’”

even though “this demand is unsupported by legal authority [and] has been

rejected time and again by this Court.” [Doc. 15 at 2-6 (citations omitted)]. In his

reply,14 Hyatt asserts that defendants’ characterization of his “requests as

‘frivolous’ or ‘unintelligible’ is slanderous,” and that he therefore “wishes to file a

claim for defamation,”15 and he reiterates his prior requests. [Doc. 17 at 2-3 (citing

[Doc. 15 at 1])].

       As an initial matter, since defendants’ motion to dismiss Hyatt’s amended

complaint is due to be granted, Hyatt’s motion for summary judgment has been

rendered moot. See Maddox v. Ocwen Loan Servicing, LLC, CIVIL ACTION NO.

1:15-CV-2738-ELR-JCF, 2015 WL 11622455, at *2 (N.D. Ga. Oct. 6, 2015), adopted

by 2015 WL 11622456, at *1 (N.D. Ga. Oct. 28, 2015) (granting defendant’s motion




14As defendants point out, [Doc. 20 at 2], Hyatt’s reply brief, [Doc. 17], is untimely,
see LR 7.1(C) (requiring that a reply brief “be served not later than fourteen [] days
after service of the responsive pleading”); see also Fed. R. Civ. P. 6(d). However,
the Court will consider this filing in light of Hyatt’s pro se status, as it does not alter
the Court’s analysis.

15The Court notes that Hyatt “may not amend his [amended c]omplaint by raising
new allegations in [his reply] brief.” Green v. Waystack, CIVIL ACTION NO. 5:18-
cv-00042-TES, 2018 WL 3097019, at *7 n.11 (M.D. Ga. June 22, 2018) (citations
omitted); see also Fed. R. Civ. P. 15(a).


                                            27
to dismiss plaintiff’s complaint and denying plaintiff’s motion for summary

judgment as moot); Ayton v. Toby, No. CV 312-080, 2013 WL 4482448, at *6 (S.D.

Ga. Aug. 19, 2013), adopted at *1 (same); King v. Chestang, No. CV 110-098, 2010

WL 4286179, at *1 (S.D. Ga. Oct. 22, 2010) (same); see also Shaw v. Yorke, No. 8:11-

cv-00076-EAK-AEP, 2011 WL 2563177, at *3 (M.D. Fla. June 28, 2011) (“Because the

complaint is insufficient, [p]laintiffs’ [m]otion for [s]ummary [j]udgment is

moot.”); Stevens v. E. Ala. Health Care Auth., No. 3:00-CV-1509-F(WO), 2005 WL

3288735, at *7 n.6 (M.D. Ala. Dec. 5, 2005) (citation omitted) (“[T]he [m]otion for

[s]ummary [j]udgment [is] moot due to this Court’s ruling on the [m]otion to

[d]ismiss.”). However, even were it not moot, Hyatt’s motion for summary

judgment is due to be denied for failure to comply with the Local Rules.

      Local Rule 56.1 requires that a movant for summary judgment “include with

[his] motion and brief a separate, concise, numbered statement of the material facts

to which [ he] contends there is no genuine dispute to be tried.” LR 56.1(B)(1),

NDGa. Hyatt’s motion for summary judgment fails to comply with this Court’s

Local Rules since he has not filed a statement of undisputed material facts with his

motion. See Dalton v. State Farm Fire & Cas. Co., Civil Action No. 1:12-CV-02848-

RWS, 2013 WL 1213270, at *6 (N.D. Ga. Mar. 22, 2013) (concluding that plaintiffs

violated Local Rule 56.1(B)(1) by failing to file a statement of material facts in

support of their motion and denying their motion on this basis); Hi-Tech Pharms.,

                                        28
Inc. v. Brady, CIVIL ACTION NO. 1:08-cv-0569-GET, 2008 WL 11417299, at *1

(N.D. Ga. Dec. 16, 2008) (denying defendant’s motion for summary judgment

where she failed to file a statement of material facts in connection with her motion

as required by Local Rule 56.1(b)).16 Accordingly, it is RECOMMENDED that

Hyatt’s motion for summary judgment, [Doc. 13], be DENIED.

                               III. CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss Hyatt’s original

complaint, [Doc. 7], is DENIED AS MOOT, and defendants’ motion to stay, [Doc.

12], is GRANTED, and it is RECOMMENDED that Hyatt’s motion for summary

judgment, [Doc. 13], be DENIED, that defendants’ motion to dismiss Hyatt’s

amended complaint, [Doc. 10], be GRANTED and that this action be

DISMISSED.



16 Additionally, as defendants point out, [Doc. 15 at 2-4], Hyatt has not complied
with Local Rule 7.1, which requires that every motion “be accompanied by a
memorandum of law which cites supporting authority,” LR 7.1(A)(1), NDGa.
Hyatt acknowledges this failure in his reply brief and subsequently submitted a
memorandum of law in support of his motion. [Doc. 17 at 4; Doc. 19]. Because
Hyatt did not file a memorandum of law with his motion for summary judgment,
and instead only filed a memorandum after briefing on this motion had concluded,
see [Docs. 15, 17, & 19], he failed to comply with the Local Rules, and his motion
is due to be denied for this additional reason, see Adams v. Lockheed Martin
Corp., CIVIL ACTION FILE NO. 1:05-CV-0942-CC, 2006 WL 8432168, at *1 (N.D.
Ga. May 2, 2006), adopted by 2006 WL 8432345, at *2 (N.D. Ga. June 19, 2006)
(concluding that the pro se plaintiff’s motion for summary judgment was due to be
denied as it “include[d] neither a brief (i.e., memorandum of law) nor a statement
of undisputed, material facts”).

                                        29
     The Clerk is DIRECTED to terminate this referral.

     IT IS SO ORDERED, RECOMMENDED, and DIRECTED this 21st day of

May, 2021.




                                     30
